Case: 11-15647         Date Filed: 07/23/2012   Page: 1 of 9

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15647
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 4:11-cr-00007-BAE-GRS-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

NICHOLAS BRIAN SHUCK,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                            (July 23, 2012)

Before DUBINA, Chief Judge, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 11-15647     Date Filed: 07/23/2012    Page: 2 of 9

      Appellant Nicholas Brian Shuck appeals his 168-month sentence of

imprisonment, imposed after he pled guilty to bank robbery, in violation of 18

U.S.C. § 2113(a). On appeal, Shuck argues that, because he pled guilty to bank

robbery “by means of intimidation” and not by “force and violence,” the instant

offense should not qualify as a “crime of violence” for purposes of applying the

career offender enhancement in U.S.S.G. § 4B1.1. Shuck also argues that his

sentence was substantively unreasonable because, inter alia, the district court

failed to consider the abusive nature of his upbringing and his controlled

substance addiction.

                                           I.

      Whether a particular offense is a “crime of violence” under the career

offender provision of the Sentencing Guidelines is a question of law we review de

novo. United States v. Pantle, 637 F.3d 1172, 1174 (11th Cir. 2011), cert. denied,

132 S. Ct. 1091 (2012).

      Under the career-offender provisions of the Sentencing Guidelines, a

defendant is a career offender if (1) he is 18 years old at the time of the instant

offense of conviction, (2) the instant offense is a felony that is either a crime of

violence or a controlled substance offense, and (3) he has two prior felony

convictions for either a crime of violence or a controlled substance offense.

                                           2
              Case: 11-15647     Date Filed: 07/23/2012    Page: 3 of 9

U.S.S.G. § 4B1.1(a). If applicable, the career offender enhancement generally

increases the guideline imprisonment range. See § 4B1.1(b).

      The Guidelines define the term “crime of violence” as follows:

      (a) The term “crime of violence” means any offense under federal or
      state law, punishable by imprisonment for a term exceeding one year,
      that–

        (1) has as an element the use, attempted use, or threatened use of
        physical force against the person of another, or

        (2) is burglary of a dwelling, arson, or extortion, involves use of
        explosives, or otherwise involves conduct that presents a serious
        potential risk of physical injury to another.

U.S.S.G. § 4B1.2(a). The commentary to section § 4B1.2 provides that the term

“crime of violence” “includes murder, manslaughter, kidnapping, aggravated

assault, forcible sexual offenses, robbery, arson, extortion, extortionate extension

of credit, and burglary of a dwelling.” Id. § 4B1.2, comment. (n.1).

      In determining whether an offense is a crime of violence for § 4B1.1

enhancement purposes, we apply a categorical approach, generally looking no

further than the fact of conviction and the statutory definition of the offense.

United States v. Lockley, 632 F.3d 1238, 1240 (11th Cir.), cert. denied, 132 S. Ct.

257 (2011). An offense qualifies as a crime of violence if any of the following are

true: (1) the defendant committed an enumerated offense; (2) “the use, attempted



                                          3
              Case: 11-15647     Date Filed: 07/23/2012   Page: 4 of 9

use, or threatened use of physical force against another was an element of the

offense” [“elements clause”] or (3) “the conduct for which the defendant was

convicted presented a serious risk of physical injury to another person” [“residual

clause”]. Id. at 1241.

      Section 2113(a) of Title 18 of the U.S. Code provides that bank robbery

may be committed “by force and violence, or by intimidation.” 18 U.S.C.

§ 2113(a). “Under section 2113(a), intimidation occurs when an ordinary person

in the teller’s position reasonably could infer a threat of bodily harm from the

defendant’s acts.” United States v. Kelley, 412 F.3d 1240, 1244 (11th Cir. 2005)

(internal quotation marks omitted).

      Where the Guidelines specifically enumerate a certain offense as a crime of

violence, “we compare the elements of the crime of conviction to the generic form

of the offense.” Lockley, 632 F.3d at 1242. The Guidelines commentary provides

that robbery is enumerated as a crime of violence. U.S.S.G. § 4B1.2 comment.

(n.1). In Lockley, we stated the generic definition of robbery as follows: “the

taking of property from another person or from the immediate presence of another

person by force or intimidation.” 632 F.3d at 1244 (internal quotation marks

omitted). Intimidation “in nearly all instances is the fear of bodily harm.” Id.

      As to the elements clause, a crime qualifies for the § 4B1.1 career offender

                                          4
                Case: 11-15647        Date Filed: 07/23/2012       Page: 5 of 9

enhancement when it “has as an element the use, attempted use, or threatened use

of physical force against the person of another.” U.S.S.G. § 4B1.2(a)(1). The

phrase “physical force” must be understood as “violent force,” or “force capable of

causing physical pain or injury to another person.” Johnson v. United States, 559

U.S. __, __, 130 S. Ct. 1265, 1271, 176 L. Ed. 2d 1 (2010) (interpreting the

ACCA).1 The word “violent” “connotes a substantial degree of force.” Id.

       As to the residual clause, we apply a three-step analysis and ask: (1) “what

is the relevant category of crime, determined by looking to how the crime is

ordinarily committed?”; (2) “does that crime pose a ‘serious potential risk of

physical injury’ that is similar in degree to the risks posed by the enumerated

crimes?”; and (3) “is that crime similar in kind to the enumerated crimes?”

Lockley, 632 F.3d at 1245 (quotation omitted).

       Finally, if an offense is ambiguous as to whether it qualifies on its face as a

crime of violence, the district court may “base its factual findings on undisputed

statements” in the presentence investigation report (“PSI”) to determine whether

the § 4B1.1 career-offender enhancement applies, because the defendant has been


       1
          We look to opinions defining “violent felony” under the Armed Career Criminal Act,
18 U.S.C. § 924(e)(2)(B) (“ACCA”), for guidance in considering whether an offense qualifies as
a crime of violence under the Guidelines, because the definitions are “virtually identical.” United
States v. Alexander, 609 F.3d 1250, 1253 (11th Cir. 2010) (internal quotation marks omitted),
cert. denied, 131 S. Ct. 1783 (2011).

                                                5
              Case: 11-15647     Date Filed: 07/23/2012    Page: 6 of 9

deemed to admit those facts for sentencing purposes. United States v. Beckles,

565 F.3d 832, 842-44 (11th Cir. 2009).

      Bank robbery by intimidation, in violation of § 2113(a), qualifies as a crime

of violence under all three avenues identified in Lockley. Shuck’s attempt to

differentiate two categorically different crimes from this statute, one of which is a

crime of violence (“force and violence”) and the other of which is not

(“intimidation”), is unconvincing. As defined by § 2113(a), bank robbery, a

natural equivalent of generic robbery, has as an element the threatened use of

physical force, and poses a risk of substantial physical injury similar in kind and

degree to other enumerated offenses. Even assuming the statute was ambiguous as

to whether it qualifies as a crime of violence, the factual statements in the PSI

show that Shuck threatened a bank teller with death or bodily harm. Accordingly,

we conclude that the district court properly found Shuck’s instant offense of bank

robbery “by means of intimidation” to be a crime of violence.

                                          II.

      We review the reasonableness of a sentence for abuse of discretion. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir.), cert. denied, 131 S. Ct. 674

(2010). The district court must impose a procedurally and substantively

reasonable sentence. The party challenging the reasonableness of a sentence bears

                                          6
              Case: 11-15647     Date Filed: 07/23/2012    Page: 7 of 9

the burden of showing that it is unreasonable in light of the record and the

§ 3553(a) factors. Id.

      We first review for procedural error, “such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen

sentence–including an explanation for any deviation from the Guidelines range.”

Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597, 169 L. Ed. 2d 445

(2007). Once we determine that a sentence is procedurally sound, we examine

whether the sentence was substantively reasonable in light of the totality of the

circumstances. United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009).

      The review for substantive unreasonableness involves examining the totality

of the circumstances and whether the § 3553(a) sentencing factors support the

sentence in question. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). We will generally “defer to the district court’s judgment regarding the

weight given to the § 3553(a) factors.” Id. We will not vacate a sentence unless

“left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

                                          7
              Case: 11-15647     Date Filed: 07/23/2012   Page: 8 of 9

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (internal

quotation marks omitted), cert. denied, 131 S. Ct. 1813 (2011). Although we do

not automatically presume a sentence falling within the guideline range to be

reasonable, we ordinarily expect such a sentence to be reasonable. United States

v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). The reasonableness of a sentence

may also be indicated when the sentence imposed was well below the statutory

maximum sentence. Gonzalez, 550 F.3d at 1324.

      According to § 3553, the district court must impose a sentence “sufficient,

but not greater than necessary, to comply with the purposes” listed in § 3553(a)(2),

including the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, deter criminal conduct, and protect

the public from the defendant’s future criminal conduct. See 18 U.S.C.

§ 3553(a)(2). The sentencing court must also consider, among other factors, the

nature and circumstances of the offense, the history and characteristics of the

defendant, the kinds of sentences available, the applicable guideline range, and the

pertinent policy statements of the Sentencing Commission. See generally id. §

3553(a)(1), (3)-(7). The district court need not state or discuss each factor

explicitly. Gonzalez, 550 F.3d at 1324. It is enough for the court to acknowledge

that it has considered the defendant’s arguments and the § 3553(a) factors. Id.

                                          8
              Case: 11-15647   Date Filed: 07/23/2012   Page: 9 of 9

      We conclude from the record that Shuck’s sentence was substantively

reasonable. The district court acknowledged that it had considered the defendant’s

arguments in mitigation and the § 3553(a) factors. The sentence imposed was not

outside the range of reasonable sentences. Accordingly, we affirm Shuck’s

sentence.

      AFFIRMED.




                                        9